In an action to recover plaintiff’s alleged share of a real estate brokerage commission pursuant to an alleged agreement between the parties, the defendant appeals from a judgment of the Supreme Court, Nassau County, entered February 14, 1963 upon the court’s written decision after a non jury trial, in plaintiff’s favor. Judgment reversed on the law and the facts, with costs to defendant, and a new trial granted. In our opinion, the learned Trial Justice’s decision was against the weight of the credible evidence. Findings of fact numbered 4 and 5 are reversed. Ughetta, Acting P. J., Christ, Brennan and Hopkins, JJ., concur; Hill, J., not voting.